Motion Granted; Appeal Dismissed and Memorandum
Opinion filed December 9, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01086-CV
____________
 
DOUG HALL, Appellant
 
V.
 
MITCHELL GRASKA D/B/A/ FELTON’S RV SERVICES, Appellee
 

 
On Appeal from County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 896,066
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 25, 2009.  On December 1, 2010, appellant
filed a motion to dismiss the appeal because the case has been settled.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges, Justices Yates
and Jamison.